DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 41-70 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 41, 43-46, 48, 49, 50, 52-55, 58, 60-63, 65, 67 and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 20050213929 A1), in view of Ljung (US 20160309241 A1).
As to claim 41, Cheng teaches a method of providing power saving information for media content, the method comprising: 

determining a power consumption indicator for a media file [0016: “a playback time ᵦ (or remaining time) for the audio/video multimedia file or data can be instantaneously determined. Meanwhile, the processing unit 103 also computes an average power consumption rate ᵧ of the portable audio/video playback device 100 to thereby determine whether or not the present remaining power α is sufficient to complete the playback of the audio/video multimedia file or data.”];
determining power saving information for the media file based on the power consumption indicator for the media file [0017: “If a computation by the processing unit 103 shows that the remaining power α divided by the average power consumption rate ᵧ is small than the playback time ᵦ, the an instruction signal is issued to the audio unit 105 and the video unit 107 to reduce the output level of the video and audio output signals produced by these two units (the audio unit 105 and the video unit 107).”], including determining an indicator of playback speed for the media file based on the power consumption indicator for the media file, wherein playback of the media file in accordance with the playback speed reduces power consumption by reducing a duration of playout time for the media file from an original playout time of the media file [0021: “in order to reduce the power consumption rate, several means have been proposed…accelerating playback speed so as to shorten the playback time and thus reduce the total power consumption…”]; and 
providing the power saving information [accelerating playback speed so as to shorten the playback time].


Lijung teaches the media file being received as a plurality of media segments [abstract: “the media stream is downloaded as a plurality of blocks of data segments”], and adjusting playback time for each media segment [a required playback time(T) for next block of data segments to be downloaded is determined depending on a predetermined required minimum playback time (C)…”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of breaking content of media file into a plurality of segments and dynamically adjusting playback time of each segment as suggested in Lijung into Cheng to achieve dynamic adapted media streaming. One having ordinary skill in the art would have been motivated to make such modification to improve media streaming while keeping a longer battery lifetime. 
As to claim 43, Cheng teaches wherein the power consumption indicator is a function of a luminance of the media segment [0017: “the power consumption rate of the portable audio/video playback device 100 may be reduced by reducing the output volume or special audio effect…Similarly…the brightness, contrast…may be controlled at a lower level…”] [brightness is considered while computing average power consumption].
As to claim 44, Cheng teaches wherein the playback speed decreases an average power consumption for the media content [0019: “since the output level changes, the playback time ᵦ and the average power consumption rate ᵧ also change by 
As to claim 45, Cheng teaches wherein the average power consumption is a function of the power consumption indicator and an original playout time for the media segment [0017: “If a computation by the processing unit 103 shows that the remaining power α divided by the average power consumption rate ᵧ is small than the playback time ᵦ,”].
As to claim 46, Lijung further teaches the method according to claim 44, further comprising determining a first indicator of playout time for another media segment, wherein the first indicator of playout time indicates a longer playout time than an original playout time for the another media segment and a second indicator of playout time indicates a shorter playout time than an original playout time for the media segment [0009: “the required playback time for the next block of data segments may comprise the recent playback time reduced by a predetermined factor, for example a factor of 0.5 to 0.9.”] [Different next block data segments has different reduced length of playback time”].
As to claim 48, Lijung teaches wherein the first indicator of playout time is a playout speed at which to play the another media segment [0009: “the required playback time for the next block of data segments may be selected”].
As to claim 49, Cheng teaches wherein the power consumption indicator estimates power usage while  the media segment is displayed [0017: “the power consumption rate of the portable audio/video playback device 100 may be reduced by reducing the output volume or special audio effect…Similarly…the brightness, 
As to claim 67, Cheng teaches wherein determining a power consumption indicator comprises estimating power consumption based on average power of a scene of the media content [0016: “a playback time ᵦ (or remaining time) for the audio/video multimedia file or data can be instantaneously determined. Meanwhile, the processing unit 103 also computes an average power consumption rate ᵧ of the portable audio/video playback device 100 to thereby determine whether or not the present remaining power α is sufficient to complete the playback of the audio/video multimedia file or data.”]. 
As to claim 68, Cheng teaches wherein the power consumption indicator is determined based on at least one of an average luminance of the media segment, a normalized luminance of the media segment, a linear function of the luminance of the media segment, and a non-linear function of the luminance of the media segment [0017: “the power consumption rate of the portable audio/video playback device 100 may be reduced by reducing the output volume or special audio effect…Similarly…the brightness, contrast…may be controlled at a lower level…”].
As to claims 50 and 52-55, they relate to apparatus claims comprising the same subject matters claimed in claims 41 and 43-46. Therefore, they are rejected under the same reasons applied to claims 41 and 43-46.
As to claims 58 and 60-63, they relate to method claims comprising the simialr subject matters claimed in claims 41, 43, 46 and 49. Therefore, they are rejected under the same reasons applied to claims 41, 43, 46 and 49.
As to claim 65, it relates to apparatus claim comprising the similar subject matters claimed in claim 41. Therefore, it is rejected under the same reason applied to claims 41.
Claims 42, 52, 69 and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 20050213929 A1) in view of Ljung (US 20160309241 A1), and further in view of Wu et al. (hereinafter Wu) (US 20130141642 A1).
As to claims 42 and 52, Cheng in view of Lijung does not teach wherein the providing further comprises providing the power saving information as metadata to the media content.
Wu teaches a method for controlling display refresh rate based on video frame rate, wherein the video frame rate is provided as a metadata [0005: “Meta data providing the video frame rate can come from a source file or bit stream including the video data or from a processor that decodes or otherwise processes the video for playback.”] [0012: “determining the video frame rate comprises reading metadata from a bit stream encoding the moving picture, the metadata including data defining the video frame rate. The metadata can include the video frame rate.”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of proving playback speed as a metadata as suggested in Wu into Cheng in view of Lijung to help manage displaying of the media.
As to claims 69 and 70, they relate to method claims comprising the similar subject matters claimed in claims 41-43 and 49. Therefore, they are rejected under the same reason applied to claims 41-43 and 49.
Claims 56, 57 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 20050213929 A1) in view of Ljung (US 20160309241 A1), and further in view of Schmit et al. (hereinafter Schmit) (US 20130148940 A1).
As to claims 56, 57 and 59, Cheng in view of Ljung does not teach wherein the playback speed comprises an indication of a reduced number of frames for the media segment.
Schmit teaches wherein the playback speed comprises an indication of a reduced number of frames for the media segment [0019: “there are conventional method to make the playback speed of a video appear to be faster even though the fps display rate remains constant. These methods reduce the number of frames in the series of frames that make up a video”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of varying playback speed reducing the number of frame as suggested in Schmit into Cheng in view of Ljung to provide a means for varying the playback speed.
Claim 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 20050213929 A1) in view of Ljung (US 20160309241 A1), and further in view of Ergin et al. (hereinafter Ergin) (US 20170054659 A1).
As to claim 64, Cheng in view of Ljung does not teaches modifying a rate of extracting data from a buffer in which the media segments are stored to maintain a target buffer level to prevent buffer overflow or underflow.
Ergin teaches method for preventing buffer overflow/underflow by adjusting data output rate from the buffer [0020: “and the rate at which packets are processed within a VM may be increased or decreased to adjust the rate at which such a buffer associated 
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of adjusting data output rate from the buffer as suggested in Ergin into Cheng in view of Ljung to avoid buffer overflow/underflow. By incorporating Ergin’s teach would help to eliminate data loss/process deficiency.
Claim 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 20050213929 A1) in view of Ljung (US 20160309241 A1), further in view of Kamada (US 200902444408 A1).
As to claim 66, Cheng in view of Ljung does not teach wherein determining a power consumption indicator comprises estimating power consumption from luminance values.
Kamada teaches estimating power consumption from luminance values [0016: “Accordingly, when the luminance level of the image signal is low, the luminance of the backlight can be lowered. As result, the power consumption of the backlight is reduced, so that the power consumption of the whole liquid crystal display apparatus can also be reduced.”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of estimating power consumption from luminance as suggested in Kamada into Cheng in view of Ljung in the same field of endeavor. By incorporating Kamada’s teaching would motivate to determine power consumption change as luminance level change while to display the desired degree of animation.
Allowable Subject Matter
Claim 47 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 41-70 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/           Primary Examiner, Art Unit 2187